DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim(s) 1-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an lighting controller requiring:
wherein when the light string receives the power, the lighting control circuit allows the switching component to receive a plurality of lighting triggers, and when the switching component receives the plurality of lighting triggers, the switching component triggers the lighting control circuit to switch the light string between the plurality of lighting modes according to the plurality of lighting triggers to control the light string to exhibit a variable lighting effect, in combination with other limitations of the claim.
With regards to claim(s) 10: the prior art fail to disclose a/an light string assembly requiring:
wherein when the switching component receives a turning- on timing trigger, the switch power source circuit is triggered to allow a power supply component to supply power to the light string during a predetermined time by the switching component; and wherein when the light string receives the power, the lighting control circuit allows the switching component to receive a plurality of lighting triggers, and when the switching component receives the plurality of lighting triggers, the switching component triggers the lighting control circuit to switch the light string between the plurality of lighting modes according to the plurality of lighting triggers to control the light string to exhibit a variable lighting effect, in combination with other limitations of the claim.
With regards to claim(s) 19: the prior art fail to disclose a/an method of switching a light string requiring:
triggering a switch power source circuit to allow a power supply component to supply power to the light string during a predetermined time according to the turning-on timing trigger being received by the switching component; triggering a lighting control circuit to switch the light string between the plurality of lighting modes to control the light string to exhibit a variable lighting effect according to the lighting triggers being received by the switching component, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-9, 11-18, 20-23; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farnsworth US 20180206300 A1
1. A lighting controller (406; fig 7) for switching a light string (402, 404) between a plurality of lighting modes [0065], comprising: 
a control box (406) on which a switching component is disposed; a switch power source circuit accommodated in the control box (see converter in [0079] involving switching means), connected to the light string (402, 404) and disposed adjacent to the switching component, 
the switching component triggers the lighting control circuit to switch the light string between the plurality of lighting modes to exhibit a variable lighting effect [0070-0071].
Benoit US 20180049298 A1

    PNG
    media_image1.png
    603
    592
    media_image1.png
    Greyscale


Ueno US 20170136259 A1 [0177]

    PNG
    media_image2.png
    416
    362
    media_image2.png
    Greyscale

Conway US 20190082522 A1

    PNG
    media_image3.png
    468
    565
    media_image3.png
    Greyscale

BENSON  WO 2018071047 A1
Enter color separation mode 03 by pressing red/on button 299 button three times after already being in color separation mode

    PNG
    media_image4.png
    647
    495
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844